Citation Nr: 1708515	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  07-33 218	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The Veteran had active military service from May 1976 to May 1980 and from September 1990 to June 1991. He passed away in September 2012.

This appeal came to the Board of Veterans' Appeals (Board) from an appealed rating decision. 

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In processing a Congressional inquiry on behalf of the now-substituted appellant, the daughter of the deceased Veteran, the Board noted that its merits-based decision that had been issued on September 14, 2012 post-dated the Veteran's death on September [redacted], 2012.  

As a matter of law, Veteran's claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As such, because the Veteran died prior to the Board decision being issued, the decision was issued in error.

The 2012 decision granted service connection for the Veteran's left knee and denied service connection for his right knee.  Following that decision, the Veteran's daughter was found to be the appropriate substitute to prosecute his claim and in that capacity, she has pursued an increased rating for the Veteran's left knee.  Given this subsequent development, the substitute is not prejudiced by the Board's allowing the grant of service connection for the left knee to stand.  Moreover, such a conclusion is administratively effiecient for all parties as it allows the substitute's already appealed claim to proceed without further adjudicative delay.  

However, the substitute may be prejudiced by the denial of service connection for the right knee.  As such, this portion of the September 2012 Board decision is vacated.
	                        ____________________________________________
	MATTHEW W. BLACKWELDER 
	Veterans Law Judge, Board of Veterans' Appeals



